Name: Commission Regulation (EC) NoÃ 1037/2005 of 1 July 2005 establishing emergency measures for the protection and recovery of the anchovy stock in ICES Sub-area VIII
 Type: Regulation
 Subject Matter: fisheries
 Date Published: nan

 2.7.2005 EN Official Journal of the European Union L 171/24 COMMISSION REGULATION (EC) No 1037/2005 of 1 July 2005 establishing emergency measures for the protection and recovery of the anchovy stock in ICES Sub-area VIII THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 2371/2002 of 20 December 2002 on the conservation and sustainable exploitation of fisheries resources under the Common Fisheries Policy (1) and in particular Article 7(1) thereof, Whereas: (1) New scientific information from the International Council for the Exploration of the Sea (ICES) indicates that urgent measures are necessary for the protection and recovery of the anchovy stock in ICES Sub-area VIII. The fishery should therefore be closed with immediate effect for a period of three months. (2) The Commission will, within the closure period, make an assessment of whether the closure should be reviewed after consulting the Scientific, Technical and Economic Committee for Fisheries. (3) It is therefore appropriate for the Commission to take, on its own initiative, emergency measures to protect the anchovy stock, HAS ADOPTED THIS REGULATION: Article 1 Fishing for anchovy in ICES Sub-area VIII shall be prohibited. It shall also be prohibited to retain on board, tranship or land anchovy caught in ICES Sub-area VIII after the date of entry into force of this Regulation. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Union. It shall apply for a period of three months. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 1 July 2005. For the Commission Joe BORG Member of the Commission (1) OJ L 358, 31.12.2002, p. 59.